DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:
“or casing” in line 2 should be omitted (because packaging products in casings is not described in any or the claims [only packaging products in packages is described]).
“group of” in line 8 should read “group for feeding and/or forming”.
“group of” in line 10 should read “group for inserting”.
“group of” in line 12 should read “group for discharging”.
“comprise” in line 14 should read “comprises”.
“packages or” in line 15 should read “packages, or”.
“the combination thereof,” in line 16 should read “both the products and the packages,”.
“the identification of” in line 18 should read “identifying”.
“means of” in line 19 should read “means for deactivating”.
all instances the limitations appears in the claims.
Claims 1, 4, 5, and 19 are objected to because of the following informality: “said malfunctioning or faulty operating station” should read “said at least one malfunctioning or faulty operating station” in all instances the limitations appears in the claims.
Claims 2-4, 18, and 19 are objected to because of the following informality: “in which” in line 1 should read “wherein”.
Claim 2 is objected to because of the following informality: “one operating station” in line 5 should read “one of the operating stations”.
Claim 3 is objected to because of the following informality: “means of” in line 2 should read “means for deactivating”.
Claims 3 and 18 are objected to because of the following informality: “aforesaid malfunctioning or faulty operating station” should read “aforesaid at least one malfunctioning or faulty operating station” in all instances the limitations appears in the claims.
Claim 4 is objected to because of the following informality: “of the” in line 2 should read “of each”.
Claim 5 is objected to because of the following informalities:
“increasing means” in line 2 should read “means for increasing”.
“the functional group, comprising” in lines 2-3 should read “each functional group comprising”.
“station, of” in line 3 should read “station by”.
“the ratio” in line 4 should read “a ratio”.
Claim 6 is objected to because of the following informalities:
“means of” in line 2 should read “means for”.
“the operation” in line 3 should read “operation”.
Claim 8 is objected to because of the following informalities:
“the stops” in line 4 should read “stops”.
“respective functional group” in line 5 should read “functional group comprising the specific operating station”.
“said operating” in line 7 should read “said specific operating”.
Claim 9 is objected to because of the following informalities:
“the absence of said operating” in line 3 should read “an absence of said malfunctioning operating”.
“the feeding of the product” in line 4 should read “feeding of a respective product”.
“said operating” in line 4 should read “said malfunctioning operating”.
Claim 10 is objected to because of the following informalities:
“the malfunctioning” in line 3 should read “a respective malfunctioning”.
“the feeding of the” in line 4 should read “feeding of a respective”.
“said malfunctioning” in line 5 should read “said respective malfunctioning”.
Claim 18 is objected to because of the following informality: “means of” in line 2 should read “means for deactivating”.
Claim 19 is objected to because of the following informality: “of the” in line 2 should read “of each”.
Claim 20 is objected to because of the following informalities:
“means of” in line 2 should read “means for”.
“the operation” in line 3 should read “operation”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the desired product packaging result" in line 5. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “a desired product packaging result”.
Claim 4 recites the limitation "the production speed" in line 2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “a production speed”.
Claim 4 recites the limitation "the production flow" in line 5. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “a production flow”.
Claim 5 recites the limitation "the nominal production speed" in line 5. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “the production speed”.
Claim 6 recites the limitation "the error/malfunction signals" in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “error/malfunction signals”.
The term "substantially" in claim 7 is a relative term which renders the claims indefinite. The term "substantially" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The frequency of the error/malfunction signals has been rendered indefinite by the use of the term. For examination purposes, the examiner is interpreting claim 7 as “consecutive, or substantially consecutive,” in line 3 of the claim instead reads “consecutive”.
Claim 8 recites the limitation "the verified parameters" in line 5. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “verified parameters”.
Claim 8 recites the limitation "the preset thresholds" in lines 5-6. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “preset thresholds”.
Claim 8 recites the limitation "the operator" in line 7. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “an operator”.
Claim 8 recites the limitation "the instruction" in line 7. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “instructions”.
Claim 10 recites the limitation "the user" in line 6. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “a user”.
Claim 19 recites the limitation "the production speed" in line 2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “a production speed”.
Claim 19 recites the limitation "the production flow" in line 4. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “a production flow”.
Claim 20 recites the limitation "the error/malfunction signals" in line 2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “error/malfunction signals”.
Claim 20 recites the limitation "said sensors" in line 2. There is insufficient antecedent basis for this limitation in the claim. The limitation would have proper antecedent basis if claim 20 depended from claim 2 instead of claim 3. For examination purposes, the examiner is interpreting the limitation as if claim 20 depends from claim 2 instead of claim 3 (Note that claim 20 will be identical to claim 6 if this change is made and thus either claim 6 or claim 20 will need to be cancelled).
Claims 2-10 and 18-20 are rejected as being indefinite because it depends from claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Hartman et al. (US 5,359,832), hereinafter Hartman.
Regarding claim 1, Hartman discloses a machine (10 in Figure 1) for packaging products (18 in Figures 1-3) in respective packages (the cartons of cartoner 32’, shown in an annotated version of Figure 3 of Hartman, hereinafter Figure 3x, below), comprising:
at least one central control unit (40 in Figure 22); and
a plurality of functional groups (shown in Figures 1 and 2) suitable to operate synergistically and in synchronism so as to obtain a desired product packaging result, said functional groups (shown in Figures 1 and 2) comprising:
at least one product feeding group (60, 62, and 63 collectively in Figures 1 and 2);
at least one feeding and/or forming group (the conveyor which conveys the cartons shown in Figure 3x below) for feeding and/or forming the packages (the cartons shown in Figure 3x below) in which the products (18) are to be inserted (Col. 2 lines 63-68);
at least one insertion group (28 and 32 collectively in Figures 1-3) for inserting the products (18) in the respective packages (the cartons shown in Figure 3x below) (Col. 3 lines 32-38); and
at least one outlet group (the discharge device at the right end of machine 10 in Figure 2, which discharges cartons filled with products 18 from machine 10) for discharging the packages (the cartons shown in Figure 3x below) containing the respective products (18),
wherein each of said groups comprises respective operating stations (the locations of the functional groups), each suitable to carry out a specific operation on the products (18), on the packages (the cartons shown in Figure 3x below), or on both the products (18) and the packages (the cartons shown in Figure 3x below), so as to obtain a specific result in terms of product packaging (Col. 3 line 32 – Col. 5 line 22), and
wherein said at least one central control unit (40) comprises means (106 in Figure 22) for identifying at least one malfunctioning or faulty operating station (the location of 28 and 32 collectively) (Col. 6 lines 18-37), and first deactivation means (the portion of 40 which shuts down 28 and/or 32) for 

    PNG
    media_image1.png
    807
    1120
    media_image1.png
    Greyscale

Figure 3x: an annotated version of Figure 3 of Hartman
Regarding claim 4, Hartman discloses that said at least one central control unit (40) comprises means (the portion of 40 which increases cartoning speed as described in Col. 4 lines 7-10) for increasing a production speed of each functional group (28 and 32 collectively) comprising said at least one malfunctioning or faulty operating station (the location of 28 and 32 collectively), so as to bring it into operating synchronism with the other functional groups and to compensate, within a production flow, the deactivation of said at least one malfunctioning or faulty operating station (the location of 28 and 32 collectively) (Col. 4 lines 7-10, Col. 8 lines 46-49).
Regarding claim 5, Hartman discloses that said means (the portion of 40 which increases cartooning speed as described in Col. 4 lines 7-10) for increasing are suitable to increase the production speed of each functional group (28 and 32 collectively) comprising said at least one malfunctioning or .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 6, 9, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hartman in view of Simoni (US 2006/0064179).
Regarding claims 2 and 18, Hartman discloses all the limitations of the claim as stated above except: each of said functional groups comprises respective sensors or sensor systems, suitable to verify that each respective operating station will correctly execute its own function, and suitable to report to said at least one central control unit possible faults or malfunctions of at least one of the operating stations; and said at least one central control unit comprises second deactivation means for deactivating all the operating stations intended to cooperate, directly or indirectly, with the aforesaid at least one malfunctioning or faulty operating station deactivated by said first deactivation means within each packaging cycle.
Simoni teaches that it was known to: provide each one of a plurality of functional groups (3 in Figure 1) of a machine (1 in Figure 1) with respective sensors (2 in Figure 1), suitable to verify that each respective operating station (location of each group 3) of said functional groups (3) will correctly execute its own function, and suitable to report to at least one central control unit (4 and 5 collectively in Figure 1) possible faults or malfunctions of at least one of the operating stations (locations of 3) (Paragraph 0021); and to provide said at least one central control unit (4 and 5 collectively) with second deactivation means (5) for deactivating all the operating stations (locations of 3) intended to cooperate, directly or indirectly, 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Hartman to incorporate the teachings of Simoni by: providing each of said functional groups with respective sensors, suitable to verify that each respective operating station will correctly execute its own function, and suitable to report to said at least one central control unit (40 of Hartman) possible faults or malfunctions of at least one of the operating stations; and by providing said at least one central control unit (40 of Hartman) with second deactivation means for deactivating all the operating stations intended to cooperate, directly or indirectly, with the aforesaid at least one malfunctioning or faulty operating station (the location of 28 and 32 collectively of Hartman) deactivated by said first deactivation means within each packaging cycle; because doing so would avoid downtime of the machine and considerably reduce the economic losses associated the downtime of the machine while waiting to repair or replace the at least one malfunctioning or faulty operating station.
Regarding claim 3, Hartman discloses all the limitations of the claim as stated above except: said at least one central control unit comprises second deactivation means for deactivating all the operating stations intended to cooperate, directly or indirectly, with the aforesaid at least one malfunctioning or faulty operating station deactivated by said first deactivation means within each packaging cycle.
Simoni teaches that it was known to provide a central control unit (4 and 5 collectively in Figure 1) with second deactivation means (5) for deactivating all operating stations (locations of 3) intended to cooperate, directly or indirectly, with at least one deactivated malfunctioning or faulty operating station (location of a faulty unit 3) within each packaging cycle (Paragraphs 0022-0033), in order to avoid downtime of the machine (1) and considerably reduce the economic losses associated with the downtime of the machine while waiting to repair or replace the malfunctioning or faulty operating station (location of faulty unit 3) (Paragraphs 0034 and 0025).

Regarding claims 6 and 20, Hartman in view of Simoni teaches that said at least one central control unit (40 of Hartman, as modified in view of Simoni) comprises means for statistical verification of error/malfunction signals coming from said sensors (2 of Simoni) during operation of the machine, to identify one or more malfunctioning operating stations (Paragraphs 0028 and 0032 of Simoni).
Regarding claim 9, Hartman discloses all the limitations of the claim as stated above except: upon manual removal of a malfunctioning operating station, said at least one central control unit is programmed to sense an absence of said malfunctioning operating station, and to bypass feeding of a respective product intended to be managed by said malfunctioning operating station.
Simoni teaches that it was to provide a central control unit (4 in Figure 1) which, upon manual removal of a malfunctioning operating station (a faulty unit 3 in Figure 1) of a machine (1 in Figure 1), is programmed to sense an absence of said malfunctioning operating station (the faulty unit 3), and to bypass feeding of a respective product intended to be managed by said malfunctioning operating station (the faulty unit 3) (Paragraphs 0031-0034), in order to avoid downtime of the machine (1) and considerably reduce the economic losses associated with the downtime of the machine while waiting to replace the malfunctioning or faulty operating station (location of faulty unit 3) (Paragraphs 0034 and 0025).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Hartman to incorporate the teachings of Simoni by modifying the at least one central control unit (40) of Hartman so that upon manual removal of a malfunctioning operating station, said at least one central control unit is programmed to sense an absence of said malfunctioning operating 
Regarding claim 19, Hartman discloses said at least one central control unit (40) comprises means (the portion of 40 which increases cartoning speed as described in Col. 4 lines 7-10) for increasing a production speed of each functional group (28 and 32 collectively) comprising said at least one malfunctioning or faulty operating station (the location of 28 and 32 collectively), so as to bring it into operating synchronism with the other functional groups and to compensate, within a production flow, the deactivation of said at least one malfunctioning or faulty operating station (the location of 28 and 32 collectively) (Col. 4 lines 7-10, Col. 8 lines 46-49).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hartman in view of Simoni in further view of Mihalik et al. (US 8,386,072), hereinafter Mihalik.
Regarding claim 7, Hartman in view of Simoni teaches all the limitations of the claim as stated above except: said at least one central control unit is suitable to statistically identify one or more operating stations upon receipt of a predetermined number of consecutive error/malfunction signals involving a certain operating station, sent by said sensors.
Mihalik teaches that it was known to provide a central control unit (PLC 330 in Figure 7) that is suitable to statistically identify one or more operating stations (105 in Figures 3 and 6) upon receipt of a predetermined number of consecutive error/malfunction signals (signals indicating the failure to fill 10 consecutive containers properly) involving a certain operating station (a filling station 105 that cannot achieve filling goals consistently), sent by sensors (the inherently-present sensors which detect the failure to fill 10 consecutive containers properly as described in Col. 9 lines 6-8), in order to allow operating stations that cannot consistently achieve filling/packaging goals to be disabled, produce a uniform product, and ensure minimal product waste (Col. 8 line 65 – Col. 9 line 8).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Hartman in view of Simoni to incorporate the teachings of Mihalik so that said at .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hartman in view of Simoni in further view of Mihalik in further view of De Pietra et al. (US 2009/0044491), hereinafter De Pietra.
Regarding claim 8, Hartman in view of Simoni in further view Mihalik teaches all the limitations of the claim as stated above except: an operator panel, operatively connected to said at least one central control unit, in which, whenever the machine stops due to a problem on a specific operating station, said at least one central control unit is programmed to run a statistical verification on all stops caused by the functional group comprising the specific operating station, and in the event that verified parameters exceed preset thresholds, said at least one central control unit is programmed to send, through said operator panel, a message to an operator with instructions to disable said specific operating station.
De Pietra teaches that it was known to provide an operator panel (13 in Figure 1), operatively connected to a central control unit (9 in Figure 1), in which, whenever a machine (1 in Figure 1) stops due to a problem on a specific operating station (an area in the vicinity of a sensor 14c in Figure 1), said central control unit (9) is programmed to run a statistical verification on all stops caused by a functional group comprising the specific operating station (the area in the vicinity of the sensor 14c), and in the event that verified parameters (signals from sensors 14c) exceed preset thresholds (the pass ranges” described in Paragraph 0053), said central control unit (9) is programmed to send, through said operator panel (13), a message (the “text error/warning message” described in Paragraph 0053) to an operator with instructions to disable said specific operating station (the area in the vicinity of the sensor 14c), in order to increase safety of the machine (1), prevent/alleviate anomalies, and prevent damage to the machine (1) (Paragraphs 0053-0066).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Hartman in view of Simoni in further view of Mihalik to incorporate the teachings of .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hartman in view of Koehlinger et al. (US 3,688,414), hereinafter Koehlinger.
Regarding claim 10, Hartman discloses all the limitations of the claim as stated above except: an operator panel, operatively connected to said at least one central control unit, wherein said operator panel comprises a page for selecting a respective malfunctioning operating station, said at least one central control unit being programmed to bypass feeding of a respective product intended to be managed by said respective malfunctioning operating station selected by a user.
Koehlinger teaches that it was known to provide an operator panel (11 in Figure 3), operatively connected to a central control unit (“main controls” mentioned in Col. 8 lines 18-20), wherein said operator panel (11) comprises a page (71 in Figure 3) for selecting (by inputting code number 8001 in selector 71) a respective malfunctioning operating station (18 in Figures 1 and 2) (Col. 8 lines 10-38), said central control unit (“main controls”) being programmed to bypass feeding of a respective product intended to be managed by said respective malfunctioning operating station (18) selected by a user (Col. 8 lines 18-20), in order to allow personnel with only minimal training to rapidly identify malfunctioning operating station(s) and select/pull up instructions for correcting the malfunctioning operating station(s) (Col. 3 lines 39-47).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Hartman to incorporate the teachings of Koehlinger by providing an operator panel, operatively connected to said at least one central control unit (40 of Hartman), wherein said operator .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The patent documents listed on the PTO-892 form teach limitations of the claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 7:00AM - 3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TANZIM IMAM/
Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731